IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAVIER MAYORGA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5598

SUN ELECTRONICS
INTERNATIONAL,
INC./ZENITH INSURANCE,

      Appellees.


_____________________________/

Opinion filed October 4, 2016.

An appeal from an order of the Judge of Compensation Claims.
Charles M. Hill, III, Judge.

Date of Accident: November 17, 2010.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale and Monica De Feria
Cooper of Richard E. Zaldivar, P.A., Miami, for Appellant.

Thomas F. Scully, Sarasota, for Appellees.




PER CURIAM.

      The court having received the September 6, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of March 31, 2015, and remanding the
matter for reconsideration upon application of Castellanos v. Next Door Co., 192

So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,

the order of the Judge of Compensation Claims is REVERSED, and this case is

REMANDED for proceedings consistent with that opinion.

      REVERSED and REMANDED.

LEWIS, OSTERHAUS, and JAY, JJ., CONCUR.




                                           2